Case 18-03134      Doc 89     Filed 05/28/19 Entered 05/28/19 16:49:53            Desc Main
                                Document     Page 1 of 4



             IN THE UNITED STATES BANKRUPTCY COURT FOR THE
             NORTHERN DISTRICT OF ILLINOIS - EASTERN DIVISION

                                                       )     BK No. 18 B 03134
 In Re: Mohammad Tahseen,                              )     Chapter 13
                                                       )     Honorable LaShonda A. Hunt
                                      Debtor.          )


    STATUS REPORT OF CREDITOR TTLBL, LLC AND OBJECTION TO
   DEBTOR’S MOTION TO AUTHORIZE DEBTOR TO SELL REAL ESTATE

         Creditor TTLBL, LLC (“TTLBL”), purchaser of delinquent real estate taxes of

 the property located at 128 Essex Road, Elk Grove Village, Illinois (“the Essex

 Property”), by its attorney, Michael M. Tannen of Tannen Law Group, PC, hereby

 tenders its status report and objections to Debtor’s motion to authorize Debtor to sell the

 Essex Property.

                                       Status Report

        1.      As a threshold matter, TTLBL has received authorization from the

 Chapter 7 Trustee, Andrew Maxwell, to advise this Court that the Chapter 7 Trustee is

 opposed to Debtor’s motion to authorize the Debtor to sell the Essex Property.

        2.      In September 2018, this case was converted voluntarily to a Chapter 7

 proceeding, primarily because Debtor has been unemployed for more than two years and

 because his amended Chapter 13 Plan was to be fully funded by overseas family

 members. (See Doc. Nos. 21, 31, and 33.)

        3.      TTLBL has respected the automatic stay during the entire pendency of the

 Chapter 13 and Chapter 7 proceedings.

        4.      Prior to Debtor’s filing of bankruptcy, TTLBL paid more than $53,000.00

 in delinquent real estate taxes for the years 2012, 2013, 2014, 2015, and the first
Case 18-03134       Doc 89    Filed 05/28/19 Entered 05/28/19 16:49:53            Desc Main
                                Document     Page 2 of 4



 installment of 2016. The real estate taxes for the second half of 2016, all of 2017, and the

 first installment of 2018 are unpaid.

        5.      In October 2018, Debtor formally announced his intention to abandon the

 Essex Property. (See Doc. No. 71.)

        6.      More than $80,000.00 in delinquent real estate taxes, penalties and interest

 have accrued on the Essex Property. TTLBL currently retains the right under state law to

 obtain a sale in error. If TTLBL were to obtain a sale in error, the taxes TTLBL

 previously and those not paid would become due and owing all over again with

 significant interest and penalties. TTLBL estimates that the current $80,000.00 would

 morph into approximately $118,000.00.

        7.      The Essex Property is uninsured. Because TTLBL does not own the

 Essex Property, it does not have an insurable interest and cannot procure even forced

 place insurance.

        8.      The Essex Property is not currently in a marketable condition. Among

 other things, the roof needs replacing and Debtor has split four bedrooms into eight tiny

 bedrooms.    Moreover, in his Chapter 13 pleadings, Debtor allocated no money to

 maintenance or upkeep of the Essex Property.         As of the time that his Chapter 13

 proceeding was converted, Debtor had been unemployed for nearly two years.

        9.      For the last several months, TTLBL and the Trustee have been negotiating

 an agreement by which TTLBL would proceed to tax deed, and then market and sell the

 Essex Property. As part of their settlement, TTLBL would, if feasible, pay for the

 renovation the Essex Property to fetch a greater sales price than were the house sold as is.

 Significant sums of money would be available to distribute to the Trustee, the Debtor,




                                              2
Case 18-03134       Doc 89      Filed 05/28/19 Entered 05/28/19 16:49:53              Desc Main
                                  Document     Page 3 of 4



 and creditors of the Debtor’s estate.      The settlement would be approved by the Court

 after notice per a Rule 9019 motion.

         10.     In early May, TTLBL sent the Trustee a proposed settlement agreement.

 TTLBL and the Trustee have concurred on virtually all material terms. However, neither

 the Trustee nor TTLBL have had access to the Essex Property to ascertain the depth and

 breadth of deterioration or to estimate the cost of renovation to confirm that renovation is

 feasible.

                Objections to Debtor’s Motion to Authorize Debtor to Sell

         11.     As set forth above, the Chapter 7 Trustee opposes the Debtor’s motion to

 authorize Debtor to sell the Essex Property.

         12.     Debtor lacks the resources and wherewithal to renovate the home or to

 market or sell it. TTLBL has both.

         13.     TTLBL’s settlement proposal will yield more money for the Estate, the

 Trustee and the Debtor than Debtor’s proposal.

         14.     Debtor should not be allowed to sell real property which he has failed for

 years to insure, maintain, or pay real estate taxes for.

         15.     Moreover, if Debtor’s motion is granted, TTLBL will obtain a sale in

 error which will add almost $40,000.00 in real estate taxes. Moreover, an interested

 party, willing and able to renovate, market, and sell the Essex Property, will exit stage

 left. That scenario is certainly not in the best interests of the estate, creditors, or Debtor.




                                                3
Case 18-03134          Doc 89        Filed 05/28/19 Entered 05/28/19 16:49:53     Desc Main
                                       Document     Page 4 of 4



                             Request for Access to the Essex Property

          16.      TTLBL and the Trustee seek this Court’s assistance in requiring Debtor to

 permit them and their agents to inspect the exterior and interior of the Essex Property so

 that they can determine its current value and ascertain the scope and costs of renovation.

 This inspection is necessary for the Trustee and TTLBL to consummate their settlement

 agreement.

                                            Respectfully Submitted,
                                            TANNEN LAW GROUP, P.C.

                                            By:    /s/Michael M. Tannen
                                                     Attorneys for Tax Purchaser TTLBL, LLC



 Michael M. Tannen (#6204635)
 mtannen@tannenlaw.com
 Timothy R. Meloy (#6325769)
 tmeloy@tannenlaw.com
 Tannen Law Group, P.C.
 19 S. La Salle Street, Suite 1600
 Chicago, IL 60603
 (312) 641-6650




                                                  4
